In a matrimonial action, the plaintiff wife appeals from an order of the Supreme Court, Nassau County, entered June 19, 1980, which, inter alia, confirmed the sale of the former marital residence. Order reversed, without costs or disbursements, and matter remitted to Special Term for further proceedings in accordance herewith. As the obvious intention of Special Term in directing the sale of the former marital residence was to secure the greatest “net proceeds” for the parties, and since a question has been raised as to whether the terms of the sale submitted for confirmation would accomplish this result, a hearing is required in order to resolve this question, as well as to determine the bona fides of the alleged alternate offer by the parties’ son (David M. Schoenberg) to purchase the property for “all cash”. After the hearing, Special Term should require the acceptance of the offer returning the greatest “net proceeds” to the parties, and should further require that the transaction be completed within a specified reasonable time (see St. John v St. John, 48 AD2d 911). Lazer, J. P., Gibbons, Gulotta and Cohalan, JJ., concur.